Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 1 of 7 Page ID
                                #:42078




                      Exhibit A
     Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 2 of 7 Page ID
                                     #:42079



 1    CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
      Carlos R. Holguín (Cal. Bar No. 90754)
 2    256 South Occidental Boulevard
 3    Los Angeles, CA 90057
      Telephone: (213) 388-8693
 4    Email: crholguin@centerforhumanrights.org
 5
      NATIONAL CENTER FOR YOUTH LAW
 6
      Leecia Welch (Cal. Bar No. 208741)
 7    Neha Desai (Cal. RLSA No. 803161)
 8    Poonam Juneja (Cal. Bar No. 300848)
      Freya Pitts (Cal. Bar No. 295878)
 9    Mishan Wroe (Cal. Bar No. 299296)
10    Melissa Adamson (Cal. Bar No. 319201)
      1212 Broadway, Suite 600
11    Oakland, CA 94612
12    Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
13
14
                              UNITED STATES DISTRICT COURT
15
16                           CENTRAL DISTRICT OF CALIFORNIA

17                                    WESTERN DIVISION

18
19    JENNY LISETTE FLORES, ET AL.,           No. CV 85-4544-DMG-AGRx
20          PLAINTIFFS,
21
      V.                                      DECLARATION OF MELISSA ADAMSON
22
      WILLIAM BARR, ATTORNEY GENERAL OF
23
      THE UNITED STATES, ET AL.,
24
25          DEFENDANTS.
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 3 of 7 Page ID
                                     #:42080



 1       I, Melissa Adamson, declare as follows:
 2
 3         1.      I am an attorney at the National Center for Youth Law and I represent
 4       Plaintiffs in the above-titled action. I execute this declaration in support of Plaintiffs’
 5       Response to Juvenile Coordinators’ Interim Reports.
 6         2.      This declaration is based on my personal knowledge, except as to those
 7       matters based on information and belief, which I believe to be true. If called to testify
 8       in this case, I would testify competently about these facts.
 9         3.      Pursuant to ¶¶ 28 and 29 of the Flores Settlement Agreement, the
10       Department of Homeland Security (“DHS”) and the Department of Health and Human
11       Services (“HHS”) provide class counsel with monthly statistical reports on class
12       members in its custody. DHS provides reports from Immigration and Customs
13       Enforcement (“ICE”) and Customs and Border Protection (“CBP”).
14         4.      The monthly DHS CBP report (“CBP report”) lists children that were
15       detained for more than 72 hours in CBP custody (excluding transfers to Enforcement
16       and Removal Operations (“ERO”) or HHS). The CBP report provides each class
17       member’s “Alien Number,” “APP/Inadmissible Date,” “Sector/Field Office,” “Subject
18       Name,” “Date of Birth,” “Country of Birth,” “Most Recent Book Out Date,” “Most
19       Recent Book Out Location,” “Demographic,” “T42 (Y/N),” “Time in Custody (TIC)
20       Hours,” and “Component.”
21
22    October 2020
23         5.      The October CBP report covers the time period from October 1, 2020 to
24       October 31, 2020.
25         6.      The October CBP report lists 35 children in total, each of whom were
26       detained for longer than 72 hours in CBP custody.
27         7.      Of these 35 children, ten children were listed as “Y” and 25 children were
28       listed as “N” in the “T42 (Y/N)” column.

                                        Declaration of Melissa Adamson

                                                      1
     Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 4 of 7 Page ID
                                     #:42081



 1           8.     Of these 35 children, eight children were listed as “UAC / Single Minors”
 2         and 27 children were listed as “Family Unit / Group” in the “Demographics” column.
 3           9.     Of these 35 children, 15 children spent five or more days in CBP custody,
 4         including:1
 5        • A 17-year-old child for approximately 18.3 days (438.87 hours). Listed as “UAC
 6          / Single Minors” in the “Demographic” column and “Y” in the “T42 (Y/N)” column.
 7        • A 6-year-old for approximately 11.4 days (272.95 hours). Listed as “Family Unit
 8          / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
 9        • A 12-year-old for approximately 11.4 days (272.95 hours). Listed as “Family
10          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
11        • A 2-year-old held for approximately 11 days (264.87 hours). Listed as “Family
12          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
13        • A 16-year-old held for approximately 8 days (193.00 hours). Listed as “Family
14          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
15        • A 9-month-old held for approximately 7.4 days (177.50 hours). Listed as
16          “Family Unit / Group” in the “Demographic” column and “Y” in the “T42 (Y/N)”
17          column.
18        • An 8-month-old held for approximately 7.2 days (171.90 hours). Listed as
19          “Family Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)”
20          column.
21        • A 13-year-old held for approximately 7.2 days (171.88 hours). Listed as “Family
22          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
23        • A 4-year-old held for approximately 7.1 days (170.03 hours). Listed as “Family
24          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
25        • A 4-year-old held for approximately 6.5 days (156.08 hours). Listed as “Family
26          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
27    1
       Children’s ages were determined based on children’s listed “Date of Birth” and
28    “Inadmissible Date.”
                                        Declaration of Melissa Adamson

                                                      2
     Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 5 of 7 Page ID
                                     #:42082



 1        • A 12-year-old held for approximately 6.5 days (156.08 hours). Listed as “Family
 2          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
 3        • A 5-year-old held for approximately 6.1 days (145.55 hours). Listed as “Family
 4          Unit / Group” in the “Demographic” column and “Y” in the “T42 (Y/N)” column.
 5        • A 2-year-old held for approximately 5.7 days (136.40 hours). Listed as “Family
 6          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
 7        • A 5-year-old held for approximately 5.3 days (127.52 hours). Listed as “Family
 8          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
 9        • An 8-year-old held for approximately 5.3 days (127.52 hours). Listed as “Family
10          Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
11
12        September 2020
13          10.     The September CBP report covers the time period from September 1, 2020
14         to September 30, 2020.
15           11.    The September CBP report lists 36 children in total, each of whom were
16         detained for longer than 72 hours in CBP custody.
17           12.    Of these 36 children, 5 children were listed as “Y” and 31 children were
18         listed as “N” in the “T42 (Y/N)” column.
19           13.    Of these 35 children, 5 children were listed as “UAC / Single Minors” and
20         31 children were listed as “Family Unit / Group” in the “Demographics” column.
21           14.    Of these 35 children, 16 children spent five or more days in CBP custody,
22         including:2
23        • A 1-month-old held for approximately 16.4 days (394.47 hours). Listed as
24          “Family Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)”
25          column.
26
27    2
       Children’s ages were determined based on children’s listed “Date of Birth” and
28    “Inadmissible Date.”
                                        Declaration of Melissa Adamson

                                                      3
     Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 6 of 7 Page ID
                                     #:42083



 1     • A 3-month-old held for approximately 14.4 days (345.12 hours). Listed as
 2        “Family Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)”
 3        column.
 4     • A 12-year-old held for approximately 14 days (336.47 hours). Listed as “Family
 5        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
 6     • A 15-year-old held for approximately 14 days (336.45 hours). Listed as “Family
 7        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
 8     • A 4-month-old held for approximately 13 days (311.65 hours). Listed as “Family
 9        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
10     • A 15-year-old held for approximately 12.9 days (308.97 hours). Listed as “UAC
11        / Single Minors” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
12     • A 7-year-old held for approximately 7 days (167.90 hours). Listed as “Family
13        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
14     • A 2-year-old held for approximately 6.7 days (160.27 hours). Listed as “Family
15        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
16     • A 6-year-old held for approximately 6.7 days (155.23 hours). Listed as “Family
17        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.
18     • A 3-month-old held for approximately 6.4 days (152.98 hours). Listed as
19        “Family Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)”
20        column.
21     • A 17-year-old held for approximately 6.3 days (151.73 hours). Listed as “UAC /
22        Single Minors” in the “Demographic” column and “Y” in the “T42 (Y/N)” column.
23     • A 15-year-old held for approximately 5.9 days (142.62 hours). Listed as “UAC /
24        Single Minors” in the “Demographic” column and “Y” in the “T42 (Y/N)” column.
25     • A 17-year-old held for approximately 5.4 days (130.37 hours). Listed as “UAC /
26        Single Minors” in the “Demographic” column and “Y” in the “T42 (Y/N)” column.
27     • A 2-year-old held for approximately 5.4 days (129.77 hours). Listed as “Family
28        Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)” column.

                                    Declaration of Melissa Adamson

                                                  4
     Case 2:85-cv-04544-DMG-AGR Document 1039-1 Filed 11/23/20 Page 7 of 7 Page ID
                                     #:42084



 1     • A 4-month-old held for approximately 5.2 days (124.83 hours). Listed as
 2         “Family Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)”
 3         column.
 4     • A 5-month-old held for approximately 5.2 days (124.83 hours). Listed as
 5        “Family Unit / Group” in the “Demographic” column and “N” in the “T42 (Y/N)”
 6        column.
 7
 8
      I declare under penalty of perjury that the foregoing is true and correct. Executed this
 9
      23rd day of November, 2020 at San Mateo, California.
10
11
                                                      _____________________________________
12
                                                      Melissa Adamson
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        Declaration of Melissa Adamson

                                                      5
